 



ARC Group Worldwide 8-K [arc-8k_062414.htm]

 

Exhibit 10.33

 

GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT, dated as of June 25, 2014 (this
“Supplement”), made by ARC Metal Stamping, LLC (the “Additional Grantor”), in
favor of RBS Citizens, N.A., as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.

 

WITNESSETH:

 

WHEREAS, ARC Group Worldwide, Inc., a Utah corporation (the “Parent”), Advanced
Forming Technology, Inc., a Colorado corporation (“AFT”), Arc Wireless, Inc., a
Delaware corporation (“Wireless”), Flomet LLC, a Delaware limited liability
company (“Flomet”), General Flange & Forge LLC, a Delaware limited liability
company (“General Flange”), Tekna Seal LLC, a Florida limited liability company
(“TeknaSeal”), 3D Material Technologies, LLC, a Delaware limited liability
company (“3D Material” and together with AFT, Wireless, Flomet, General Flange
and Tekna Seal, each a “Borrower” and, collectively the “Borrowers”), the
Lenders, the Administrative Agent and the Collateral Agent have entered into the
Credit Agreement, dated as of April 7, 2014 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, the Borrowers, the Parent, and
certain of their respective Subsidiaries (other than the Additional Grantor)
have entered into the Guarantee and Collateral Agreement, dated as of April 7,
2014 (as amended, supplemented or otherwise modified from time to time, the
“Guarantee and Collateral Agreement”) in favor of the Administrative Agent and
the Collateral Agent, in each case for the benefit of the Secured Parties;

 

WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and

 

WHEREAS, the Additional Grantor has agreed to execute and deliver this
Supplement in order to become a party to the Guarantee and Collateral Agreement;

 

NOW, THEREFORE, IT IS AGREED:

 

1. Guarantee and Security Agreement. By executing and delivering this
Supplement, the Additional Grantor, as provided in Section 8.14 of the Guarantee
and Collateral Agreement, hereby becomes a party to the Guarantee and Collateral
Agreement as a Grantor thereunder with the same force and effect as if
originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The Additional Grantor hereby assigns and transfers to the
Collateral Agent, and hereby grants to the Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in, all of its Collateral
now owned or at any time hereafter acquired by the Additional Grantor or in
which the Additional Grantor now has or at any time in the future may acquire
any right, title or interest, as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Additional Grantor’s Obligations. The
information set forth in Annex 1-A hereto is hereby added to the information set
forth in the Schedules to the Guarantee and Collateral Agreement. The Additional
Grantor hereby represents and warrants that each of the representations and
warranties contained in Section 4 of the Guarantee and Collateral Agreement (as
such representations and warranties relate to the Additional Grantor) is true
and correct on and as the date hereof in all material respects (after giving
effect to this Supplement) as if made on and as of such date.

 



 

 

 

2. Governing Law. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the undersigned has caused this Supplement to be duly
executed and delivered as of the date first above written.

 



    ARC Metal Stamping, LLC           By: /s/ Drew Kelley     Name: Drew Kelley
    Title: Chief Financial Officer



 

 

 

[Signature Page to Guarantee and Collateral Agreement Supplement]

 



 

 



Annex 1-A



to Assumption Agreement

 



 

 

 

 



 